Shaw C. J.
delivered the opinion of the Court. It is an established rule, founded upon the plainest principles of equity and propriety, that the court will not enforce the specific performance of a contract, where through inadvertence, or mistake, or by the intervention of unforeseen causes, the performance becomes impossible or unlawful; Howell v. George, 1 Madd. R. 1 ; Green v. Smith, 1 Atk. 57 ; or where the actual performance will be attended with injurious consequences, and where the failure can be perfectly compensated for in damages. Trying the complainant’s case by these rules, the Court are of opinion, that he is not entitled to the equitable relief sought in this bill, ft appears satisfactorily to the Court, that the performance became impossible by the revocation of the license, by which the agents of the city were allowed to pass and repass to and from the plaintiff’s premises to remove the gravel and earth, which were the subject of the contract; and the city had no power to require their agents to do an unlawful act, by committing a trespass in passing over lands of others without license. The city agreed to provide a passage way to and from the premises over lands other than the plaintiff’s, and if it became impossible for them to do so, to whatever extent they might become responsible in damages, the contract could not be specifically performed. The offer of Sears to permit them to pass over grounds of his own, did not vary the case, because it would he executing a contract essentially different from the one made, and would be attended with great expense.
*359But the other answer is decisive ; that for whatever damage the plaintiff has sustained, he has a remedy at law, at once plain, adequate and complete. He seeks indemnity. Compensation in money is a perfect satisfaction. It is a case peculiarly fit for that remedy. The plaintiff sold the earth and gravel as a marketable commodity ; he received compensation for the quantity measured, though part only was taken away; the exigency, for which the city required it, has passed ; before taking down the whole bank the agents of the city were apprehensive that further excavation would be injurious to the adjacent estates, and might be attended with ruinous consequences. If the plaintiff sustained any damages oy the non-completion of the contract, it might be fully compensated in damages, and therefore, we think it was better to stop, and thus compensate the plaintiff, than to proceed and do what might have been an irreparable injury to others. It is not therefore a case, where the plaintiff has not a plain and adequate remedy at law; and the bill must stand dismissed, with costs.